DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office notes that certified translations of the foreign priority documents are located in the parent application US 15/539,223 file.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 include chemical structures that are not printed clearly.  Some of the structures comprise double bond lines that are blurred and contain instances of faint or missing bonding lines.  Clearly printed chemical structures are suggested for the next copy of claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  “in this case, adjacent one of R1 and R2 are optionally respectively to each other to form a fused ring”. The phrase “in this case” is considered vague and indefinite as it is unclear to which “case” is intended.  Clarification and/or correction of the limitation is required.
On page 92 of claim 1 in the 02/19/2020 claim set, the limitation “wherein the alkyl and aryl groups of Ra and Rb;” is set forth.  The “wherein” clause is not understood as grammatically written and punctuated.  It is unclear if the alkyl and aryl groups of Ra and Rb are intended to be included with the limitation directed to substituent groups on R variables.  Clarification and/or correction are required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that L may be “a C6 to C18 arylene group”, and the claim also recites “the C6-C18 arylene group is phenylene” which is the narrower statement of the range/limitation. It is unclear if arylenes other than phenylene may ever be selected as the arylene.  If not, the claim language would be clearer if recited to only set forth phenylene as the L rather than a range of arylenes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Montenegro et al. (WO 2014/023388 A1) (Note:  Patent family equivalent English language document US 2015/0243897 A1 has been used as the English translation and citations below are to the US document.) 
Montenegro et al. discloses 9,9’spirobifluorene derivatives as electron transporting materials in an organic light emitting device (see abstract and ‘897 par. 59).  Example derivatives include at least the following:

    PNG
    media_image1.png
    195
    261
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    217
    246
    media_image2.png
    Greyscale

(see page 24 of ‘897, right side bottom two compounds).
The compounds above of general formula (2) (see par. 6) anticipate instant formula 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2014/023388 A1) (Note:  Patent family equivalent English language document US 2015/0243897 A1 has been used as the translation and citations below are to the US document.)
Montenegro et al. is relied upon as set forth above for the rejection of claim 1.
Montenegro et al. discloses general formula 1 or 2 compounds for material for an EL device (see par. 6) and example compounds of formula 1 and/or 2 include at least the following that anticipate instant formula 1:

    PNG
    media_image2.png
    217
    246
    media_image2.png
    Greyscale
 
    PNG
    media_image1.png
    195
    261
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    248
    207
    media_image3.png
    Greyscale
(see page 24 of ‘897 right column bottom two compounds and page 16 of ‘897 bottom left compound).  Montenegro does not show an example device that includes specifically any of these three example compounds shown above regarding device claims 5-8.  Montenegro et al. teaches the compounds of the invention are used in at least one layer of an organic electroluminescent device (see ‘897 par. 49-51).  A device may comprise at least one organic layer and may include a single emitting layer as the organic layer or may also include hole injection layer(s), hole transport layers(s), electron injection layer(s), and electron transport layer(s) (see par. 54 and see also 56-62, 66) between the electrodes.  The teaching of the materials of formula (1) or (2) in at least one organic layer of a device as described meets the exemplified where the formula 1 or 2 compound used is specifically one of the three example compounds shown above in this rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with these specific compounds, because the compounds are of general formulas 1 or 2, which are expressly taught for use in an organic functional layer of an electroluminescent device.  One would expect to achieve an operational device utilizing any one of the three compounds within the disclosure of Montenegro with a predictable result and a reasonable expectation of success.
	Regarding claims 3 and 4, the general formulas 1 and 2 encompass and render obvious compounds of claims 3 and 4.  Furthermore, the following example compounds:
  
    PNG
    media_image1.png
    195
    261
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    248
    207
    media_image3.png
    Greyscale


(see page 24 of ‘897 right column and page 16 of ‘897 bottom left compound) are positional isomers of instant compounds 129 to 132 of instant claim 3.  Additionally, the following compound from the bottom of page 16 of ‘897 is:

    PNG
    media_image4.png
    277
    212
    media_image4.png
    Greyscale
, which is a positional isomer of instant compounds 149-156 of instant claim 4.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds the same as instant compounds 129 to 132 of instant claim 3 and/or compounds 149-156 of instant claim 4, because the compounds are within the teachings of the general formulas of Montenegro and furthermore are position isomers of the above disclosed two example Montenegro compounds.  One would expect position isomers of the two Montenegro compounds to possess similar properties and be similarly useful as a functional material in an organic electroluminescent device with a predictable result and a reasonable expectation of success.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0039026 A1).
Yang et al. teaches triazine, pyrimidine and pyridine compounds (see par. 61):

    PNG
    media_image5.png
    205
    372
    media_image5.png
    Greyscale
  .
In the formula 1a, Ar1 to Ar6 may be substituted or unsubstituted arylene (see par. 62, 67) and R groups may include hydrogen or aryl among others (see par. 71, 73). The integer variables a to f are defined in par. 69 as 0 to 10.   It is noted that -Ar-R groups may specifically include formula 4r 
    PNG
    media_image6.png
    80
    269
    media_image6.png
    Greyscale
(see par. 75).  Although Yang does not appear to exemplify one of the triazine-containing compounds of the formula 1a as specifically including at least one fluorene group as an R in combination with an Ar group selected as phenylene (where the corresponding Ar’s integer variable is 1 to 4), it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed compounds within the definition of Yang formula 1a where the compounds are the same as compounds claimed, because Yang clearly sets forth the required groups within the defined formulas 1.  One would expect to achieve functional formula 1 compounds as described by Yang with a predictable result and a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,960,363.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘363 also claims compounds of a Formula 1 (see claim 1) that encompass instant Formula 1 compounds.  (Also note that ‘363 LE-04 is the same as instant 131 of instant claim 3).  The ‘363 compounds are claimed as part of an organic layer of a device (see claims 1-3) that reads upon the instant device claims (instant claims 5-8). 
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by US 9,960,363 and encompassed by the scope of the present claims and thereby arrive at the present invention.

Claims 1, 2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,916,709.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘709 also claims compounds of a Formula 1 (see claim 1) that encompass instant Formula 1 compounds. The ‘709 compounds are claimed as part of an organic layer of a device (see claims 1-3) that reads upon the instant device claims (instant claims 5-8). 
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use  invention.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,964,892 B2 discloses derivatives with triazine and fluorene groups for a light emitting device (see claim 1 at col. 464).  The reference is considered relevant to the state of the art.
Zhong et al., Journal of Physical Chemistry C, (2011), Vol. 115, pages 2423-2427 discloses fluorene and triazine containing derivatives (see Scheme 1 and Scheme 2, page 2424) for a light emitting device.  The reference is considered relevant to the art of the endeavor.
Chen et al., Journal of Materials Chemistry, (2009), Vol. 19, pages 8112-8118 discloses fluorene and triazine containing derivatives (see Scheme 1, page 8113) for a light emitting device.  The reference is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786